17-549
     Chen v. Whitaker
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A206 091 442
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   PING CHEN,
14            Petitioner,
15
16                      v.                                       17-549
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Khaghendra Gharti-Chhetry, New
24                                      York, NY.
25
26   FOR RESPONDENT:                    Chad A. Readler, Principal Deputy
27                                      Assistant Attorney General; Keith
28                                      I. McManus, Assistant Director;
29                                      Rosanne M. Perry, Trial Attorney,
30                                      Office of Immigration Litigation,
31                                      United States Department of
32                                      Justice, Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner       Ping    Chen,   a     native   and   citizen   of     the

6    People’s Republic of China, seeks review of a January 25,

7    2017, decision of the BIA affirming a December 8, 2015,

8    decision      of   an    Immigration        Judge   (“IJ”)   denying    Chen’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).                     In re Ping

11   Chen, No. A206 091 442 (B.I.A. Jan. 25, 2017), aff’g No. A206

12   091 442 (Immig. Ct. N.Y. City Dec. 8, 2015).                    We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history in this case.

15          Under the circumstances of this case, we have reviewed

16   both    the   IJ’s      and    the   BIA’s    opinions   “for   the    sake   of

17   completeness.”          Wangchuck v. Dep’t of Homeland Security, 448

18 F.3d 524, 528 (2d Cir. 2006).                 The applicable standards of

19   review are well established.                 See 8 U.S.C. § 1252(b)(4)(B);

20   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

21          “Considering the totality of the circumstances, and all

22   relevant factors, a trier of fact may base a credibility

23   determination on . . . the consistency between the applicant’s
                                    2
1    and witness’s written and oral statements . . . , the internal

2    consistency of each such statement, [and] the consistency of

3    such statements with other evidence of record . . . .”

4    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

5    64.   Substantial evidence supports the agency’s determination

6    that Chen was not credible as to her claim that police twice

7    tried to arrest her on account of her religious practice and

8    beat her during one of those incidents, and that she fears

9    future persecution on account of her continued religious

10   practice.

11         The agency reasonably relied on Chen’s inconsistent

12   testimony regarding when she began practicing Christianity

13   in China and how long she did so.   See 8 U.S.C.

14   § 1158(b)(1)(B)(iii).   Chen repeatedly testified that she

15   was denied a U.S. visa in December 2012, became depressed,

16   and began practicing Christianity in February 2013.   She

17   then confirmed this time frame of events using different

18   terms, affirming that she began practicing Christianity two

19   months after her visa was denied, and that she continued

20   that practice for almost one year until she left China in

21   November 2013.   However, when confronted with the

22   Government’s documentary evidence that her visa was denied

23   in December 2011 rather than December 2012, Chen became
                                   3
1    evasive and unresponsive about how long after the visa

2    denial she began her religious practice, before changing

3    her testimony to match the Government’s evidence.                   She

4    could not explain her inconsistent testimony.                 See Majidi

5    v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

6    must do more than offer a plausible explanation for his

7    inconsistent statements to secure relief; he must

8    demonstrate that a reasonable fact-finder would be

9    compelled to credit his testimony.” (internal quotation

10   marks omitted)).

11          The agency also reasonably relied on Chen’s inconsistent

12   testimony    regarding   whether    her    fear    of    persecution       was

13   limited to her local area, or nationwide.                     See 8 U.S.C.

14   § 1158(b)(1)(B)(iii).       In     order   to     explain      why    Chinese

15   officials permitted her to leave China using her own passport

16   when police were looking for her, Chen testified that it was

17   only the local police who were interested in her.                    However,

18   when testifying about her fear of future persecution, she

19   claimed that she could not safely relocate within China

20   because police would arrest her regardless of her location.

21   Chen argues that it was speculative for the agency to find

22   this     testimony   inconsistent      because          the    IJ    assumed

23   incorrectly that she was a fugitive at the time she departed
                                   4
1    China.     She asserts that the police did not inform her family

2    that she should report to them until after she had left the

3    country.     This argument fails because Chen testified that

4    police had looked for her at her parents’ house and wanted to

5    question her before she left China.      See Siewe v. Gonzales,

6    480 F.3d 160, 168-69 (2d Cir. 2007) (“The speculation that

7    inheres in inference is not bald if the inference is made

8    available to the factfinder by record facts . . . .” (internal

9    quotation marks omitted)).       Furthermore, Chen’s statement

10   that she could not safely relocate to another part of China

11   because police would arrest her, regardless of where in China

12   she was, implies that the national police were looking for

13   her at the time she left, not just the local police in Ankai.

14   This implication—that the national police were looking for

15   her before she left China—is contradicted by her assertion

16   that before she fled China, it was only the local police who

17   were looking for her, which is how she was able to leave China

18   with her own passport and was able to pass the scrutiny of

19   the national police at the airport.        The IJ and BIA were

20   entitled to rely on this inconsistency in making an adverse

21   credibility determination.

22       Having questioned Chen’s credibility, the agency

23   reasonably relied further on her failure to rehabilitate
                                   5
1    her testimony with reliable corroborating evidence.    “An

2    applicant’s failure to corroborate . . . her testimony may

3    bear on credibility, because the absence of corroboration

4    in general makes an applicant unable to rehabilitate

5    testimony that has already been called into question.”

6    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

7    The agency did not err in declining to afford weight to

8    unsworn letters from Chen’s pastor and her mother in China

9    or an unsworn form letter from her church in the United

10   States.   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

11   2013) (deferring to agency’s decision to afford little

12   weight to relative’s letter because it was unsworn and from

13   an interested witness).   Even if credited, neither of the

14   letters from China corroborates Chen’s claim that she was

15   beaten by police.   Chen also did not proffer testimony or

16   sworn statements to confirm her continuing religious

17   practice from either the relative with whom she lives or

18   anyone from her church in the United States.

19       Given Chen’s inconsistent testimony and lack of

20   reliable corroboration, substantial evidence supports the

21   agency’s adverse credibility determination.    See 8 U.S.C.

22   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

23   That determination is dispositive of asylum, withholding of
                                   6
1    removal, and CAT relief because all three claims are based

2    on the same factual predicate.     See Paul v. Gonzales, 444

3 F.3d 148, 156-57 (2d Cir. 2006).    Accordingly, we do not

4    reach the agency’s alternative burden finding.    See INS v.

5    Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

6    courts and agencies are not required to make findings on

7    issues the decision of which is unnecessary to the results

8    they reach.”).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.    Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe
19                                 Clerk of Court
20




                                    7